DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the arguments received on 7/25/22.  Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are pending in the application.  Claims 4, 8, 14, and 18 have been cancelled. Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,583,467), and further in view of Gruber et al. (US 2012/0245944) and Kuchmann et al. (US 2013/0262501).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,583,467), and further in view of Gruber et al. (US 2012/0245944) and Kuchmann et al. (US 2013/0262501).

With respect to claim 1, Morris teaches a computer-implemented method for responding to a search query, the method comprising: 
identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response (Morris, Col. 12 Li. 22-34, The management system 250 receives as inputs: i) definition of one or more workflows via input 252, which can include workflow constraints, ii) resource information via input 254, which describes resources available for allocation to the workflows, and iii) a worklist handler 256, which provides data about various executed tasks to the management system 250 and are usable by the management system 250 to construct probable sequences for executing future or in-flight workflows. The management system 250 can also include one or more outputs 258 for providing to a user at least one scenario to schedule the workflows, along with information about the scenario, such as an estimated probability of completion associated with the scheduled scenario) wherein the plurality of analytical tools includes at least one physical tool (Morris, Col. 4 Li. 41-47, resources can be physical resources such as computer resources, infrastructure resources, etc.);
constructing a workflow sequence having steps of execution (Morris, Col. 6 Li. 21-27, After receiving resource information and constraints for one or more workflows, the management system 250 determines one or more possible sequences of tasks for executing the workflow(s) (step 104) and a probability of sequence execution for each of the possible sequences (step 106). In general, execution of a workflow can be divided into a series of interdependent steps, herein referred to as tasks), wherein each step of execution has a corresponding state (Morris, Col. 11 Li. 47-54, Using the workflow of FIG. 2 as an example, after the execution of task Tl, there is a 75% probability that taskT2 is executed and a 25% probability that task T3 is executed. If, however, task T2 is executed, then the management system 250 can recalculate the probabilities to reflect the fact that the probability of execution of task T3 becomes 0%, which narrows the pool of probable sequences for executing the remaining workflow.); 
executing each analytical tool within the workflow sequence according to the steps of execution in the workflow sequence to create a plurality of outputs (Morris, Col. 11 Li. 22-26, FIG. 5 shows an exemplary flowchart 200 depicting a general process for scheduling at least one in-flight workflow. The elements of the flowchart 200 are described using the exemplary management system 250 of FIG. 6. The process includes detecting the execution of a task in a workflow ( step 202));
updating the states of the workflow sequence after execution of each step based on the outputs (Morris, Col. 11 Li. 65 – Col. 12 Li. 1, data associated with the actual execution of a task is used to update statistical information about the probable duration, probable resource demand, and probability of execution of the task.) ;
modifying the workflow sequence, during execution, based on the states such that a next step in the workflow sequence is not executed based on the states (Morris, Col. 12 Li. 8-14, In some embodiments, the process 200 is implemented each time after a task of an in-flight workflow is executed. This dynamic process allows a user to monitor the progress of a workflow during execution and determine, for example, whether the workflow is on track to achieve its business goals. It also gives the user an opportunity to adjust resources and/or constraints in flight);
determining a confidence score for the workflow sequence based on a strength of relationships between steps of the workflow sequence (Morris, Col. 6 Li. 22-24, the management system 250 determines one or more possible sequences of tasks for executing the workflow(s) (step 104) & Col. 10 Li. 55-59, if the optimization scheme uses a probability-of-completion threshold as an optimization constraint, a scenario generated from the optimization scheme (from step 108) is adapted to have a probability of completion same or higher than the threshold.);
receiving feedback on the response based on the confidence score (Morris, Col. 10 Li. 36-39, If a user chooses not to implement a scenario, then the user determines (step 174) whether to delete the scenario (step 176) or save the scenario for comparison and/or implementation at a later time & Col. 12 Li. 8-14, In some embodiments, the process 200 is implemented each time after a task of an in-flight workflow is executed. This dynamic process allows a user to monitor the progress of a workflow during execution and determine, for example, whether the workflow is on track to achieve its business goals. It also gives the user an opportunity to adjust resources and/or constraints in flight);
automatically updating the knowledge base with … the confidence score, metadata of the workflow sequence (Morris, Col. 11 Li. 65 – Col. 12 Li. 1, data associated with the actual execution of a task is used to update statistical information about the probable duration, probable resource demand, and probability of execution of the task.) and the received feedback (Morris, Col. 10 Li. 36-39, save the scenario for comparison and/or implementation at a later time  Examiner note: each saved scenario is determined to be feedback since it is considered for future implementation as opposed to being deleted);
providing the response based on the outputs  (Morris, Col. 12 Li. 30-34, The management system 250 can also include one or more outputs 258 for providing to a user at least one scenario to schedule the workflows, along with information about the scenario, such as an estimated probability of completion associated with the scheduled scenario.).
Morris doesn't expressly discuss receiving an open query; identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response, wherein each analytical tool is defined by a conceptual model comprising a type of capability the tool exposes, a type of information or object the tool consumes, a type of output the tool produces, constraints, and resources requirements; constructing a workflow sequence having steps of execution based on a dependency graph of the identified analytical tools; executing each analytical tool within the workflow sequence to create a plurality of outputs; and providing the response based on the outputs.
Gruber teaches receiving an open search query (Gruber, Fig. 28 & pa 0412, Language input 202 is received, such as the string "who is playing this weekend at the filmore" in the example of FIG. 29.); 
identifying unknown parameters within the open search query (Gruber, Fig. 28 & pa 0412, In word/phrase matching 210, language interpreter component(s) 1070 find associations between user input and concepts. In this example, associations are found between the string "playing" and the concept of listings at event venues; the string "this weekend" (along with the current local time of the user) and an instantiation of an approximate time period that represents the upcoming weekend; and the string "filmore" with the name of a venue., pa 421, In 232, language interpreter component( s) 1070 sort and select 232 the top semantic parses as the representation of user intent 290. & pa 0460, For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem. For example, the user might be looking for a recommended restaurant that serves Italian food near the user's home. The constraints that a restaurant be recommended, serving Italian food, and near home are parameters to the task of finding a restaurant.);
identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response that answers the unknown parameters (Gruber, pa 0472, user intent 290 received as semantic parses from Fig. 28 & Fig. 32 step 312 and 320 & pa 0463-0465, determine the task to perform and its parameters for the request, based on information from domain models, task flow models, and dialog flow models & pa 0506, determine which services may meet the user’s request & Fig. 8 & pa 0223, active ontology may include or make reference to service models), wherein each analytical tool is defined by a conceptual model comprising a type of capability the tool exposes (Gruber, pa 0569-0574, service capability models component provides capabilities of services to perform certain classes of computation, which classes of transactions are provided by various services), a type of information or object the tool consumes (Gruber, pa 0543-545, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing classes of parameters supported, policy functions for parameters & pa 0569-0574, service capability models component provides parameters that may be used in database queries, etc.), a type of output the tool produces (Gruber, pa 0533-0541, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing data fields returned with results), constraints (Gruber, pa 0543-0556, task requirements are matched to the capabilities and properties of services where the service provider includes declarative, qualitative metadata detailing classes of parameters supported such that an optimal set of services are selected considering their reliability and user preferences), and resources requirements (Gruber, pa 0539-0552, determining services to invoke based on user request and task requirements); 
constructing a workflow sequence having steps of execution based on a dependency graph of the identified analytical tools (Gruber, Fig. 8 & pa 0218-0223, active ontologies make reference to domain models, task flow models, dialog flow models and service models for services needed for requests, pa 525, determining which services to invoke based on the task & Fig. 33 step 400 & pa 0669, service orchestration procedure 400, Fig. 37 & pa 0570-0573, service orchestration procedure 400 flowchart, determine services to meet request, step 404, invoke services, step 450, determining if “second pass” of services is required, if further information needs retrieved based on results, step 418, determine services, step 422, invoke services 450); 
executing each analytical tool within the workflow sequence to create a plurality of outputs (Gruber, Fig. 33 step 400 & pa 0541, determine optimal set of service providers to invoke & pa 0669, services orchestration procedure invokes a set of services to find a restaurant & Fig. 37, invoke services 450); and
providing the response based on the outputs (Gruber, Fig. 33 step 700 & pa 0670-0671, output processor sends results of the restaurants to mobile device).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Morris with the teachings of Gruber because it facilitates user interaction while helping a user effectively engage with resources (Gruber, pa 0008).
Kuchmann teaches receiving feedback on efficacy of computation of the response based on the confidence score (Kuchmann, pa 0095, A user may also rank generated answers to questions. In one embodiment, ranked statements of recommended answers are added to the situation management platform as situation statements, with corresponding level of confidence attributed to the statements.);
automatically updating the knowledge base with the query, the response, the confidence score, metadata of the workflow sequence, and the received feedback (Kuchmann, pa 0041, Feedback handler 166 is a computer module that processes feedback from users 110 on answers generated by answer generator 160. In one embodiment, users 110 may be engaged in dialog with the QA system 105 to evaluate the relevance of received answers. Answer generator 160 may produce a list of answers corresponding to a question submitted by a user of users 110. The user may rank each answer according to its relevance to the question. In one embodiment, the feedback of users 110 on generated answers may be used for pattern learning. & pa 0042, Pattern learner 154 is a computer module that learns to match random input questions to corresponding one or more patterns or sub-patterns. Pattern learner 150 may utilize explicit feedback, as well as implicit feedback from users 110 to improve pattern matching. & pa 0095, A user may also rank generated answers to questions. In one embodiment, ranked statements of recommended answers are added to the situation management platform as situation statements, with corresponding level of confidence attributed to the statements. & pa 0073-0075, Situation statements may be expressed as one or more tuples representing assertions. Each assertion may be formed by a subject "S", a predicate "P" and an object "O"- (S,P,O). … In one embodiment, situation tuples (S,P,O), may be extended to include additional metadata "M", e.g., specifying temporal restrictions, privacy settings, level of confidence, accuracy, etc. In such a case, a situation statement may be expressed by one or more tuples (S,P,O,M), where (0074] M=(origin, t, l, s, c).)
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Morris in view of Gruber because the feedback of users 110 on generated answers may be used for pattern learning, thus further improving the system by influencing the correct answer (Kuchmann, pa 0037-0038, 0041).

With respect to claim 2, Morris in view of Gruber and Kuchmann teaches the method of claim 1, further comprising identifying at least one of a topic, an entity, a relationship and an unknown parameter within the query (Gruber, pa 0172-0175);

With respect to claim 3, Morris in view of Gruber and Kuchmann teaches the method of claim 2, wherein the at least one of a topic, an entity, a relationship and an unknown parameter within the query is identified using natural language processing (Gruber, pa 0173-0175).

With respect to claim 5, Morris in view of Gruber and Kuchmann teaches the method of claim 1, wherein the analytical tools are annotated with appropriate semantics to allow a cognitive engine to reason about capabilities and use of the analytical tools (Gruber, pa 0533).

With respect to claim 6, Morris in view of Gruber and Kuchmann teaches the method of claim 1, further comprising using both dynamic and static relationships to determine a next step of the workflow sequence (Morris, Col. 12 Li. 8-14 & Gruber, pa 0214-0216 & pa 0504-0505).

With respect to claim 7, Morris in view of Gruber and Kuchmann teaches the method of claim 6 wherein using the dynamic relationships comprises: updating a current stage of execution of the workflow sequence by the outputs; and assessing each output to verify whether the workflow sequence needs to be modified based on new evidence (Morris, Col. 12 Li. 8-14 & Gruber, pa 0556).

With respect to claim 9, Morris in view of Gruber and Kuchmann teaches the method of claim 1, wherein an output of at least one analytical tool is used as an input to another analytical tool (Gruber, pa 0221-0222 & 0483-0486).

With respect to claim 10, Morris in view of Gruber and Kuchmann teaches the method of claim 1, further comprising displaying the response (Gruber, pa 0483-0484).

With respect to claims 11-13, 15-17, and 19, the limitations are essentially the same as claims 1-3, 5-7 and 9, and are thus rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

Response to Arguments	
Rejections under 35 U.S.C. 103
Applicant argues that Morris does not teach “responding to a search query” as in the preamble because Morris is directed towards optimizing workflows.  Morris was not cited for teaching a search query.  A search query would use a workflow as in Morris because it has tasks that are to be performed in order to find matching data. This is supported by the claim language which builds a workflow sequence for the query with identified analytical tools.  Morris’s workflows are used to show that a workflow with tasks, no matter what the goal of the workflow, can be optimized in the way claimed (Morris, Col. 12 Li. 22-34). Gruber is cited as showing a search query that can be analyzed to determine the appropriate tools needed to properly execute the tasks that make up that search query (Gruber, Fig. 28 & pa 0412).  Therefore, Morris’s workflow optimization can be applied to search workflows.

Applicant argues that Morris does not teach “identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response that answers the unknown parameters, wherein the plurality of analytical tools includes at least one physical tool” because there are no tools used that produce answers to a search query.  The Examiner respectfully disagrees.  The phrase “that are to be used to produce a response that answers the unknown parameters” discloses the intended use of the identified analytical tools.  The analytical tools are not actually used to produce a response that answers the unknown parameters, but are intended to be used “to produce a response that answers the unknown parameters” at some point.  This is language that suggests or makes optional the “produce a response that answers the unknown parameters” language because it does not require that feature and does not limit the scope of a claim under the broadest reasonable claim interpretation.  See MPEP 2103(I)(C).  Even if this was positively recited, Gruber provides for “identifying a plurality of analytical tools defined in a knowledge database that are to be used to produce a response that answers the unknown parameters” by determining user intent of the query (Gruber, pa 0472) and determining the appropriate task for meeting the users request (Gruber, pa 0463-0465 & pa 0506).

Applicant argues that Morris fails to teach “updating the states of the workflow sequence after execution of each step based on the outputs” because Morris discusses updating “statistical information about the probable duration, probable resource demand, and probability of execution of the task” which is not updating the actual state of a workflow sequence.  The Examiner respectfully disagrees.  The claim limitation recites “updating the states of the workflow sequence.”  This is referring to the first recitation of “states” in the claim which recites “wherein each step of execution has a corresponding state.”  Therefore, “the states of the workflow sequence” still refers to the state of each step of execution.  Morris teaches that the calculated statistical information is for each task (Morris, Col. 11 Li. 65 – Col. 12 Li. 1).  Morris teaches “updating the states of the workflow sequence” by calculating updated statistical information for each task.
Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169